NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Applicant’s Amendments
Applicant’s amendments in the claims in the Amendment filed June 18, 2021 have been received and considered by Examiner.

WITHDRAWN REJECTIONS
All 35 U.S.C. 112(b) rejections of the claims made of record in the previous Office Action mailed March 22, 2021 have been withdrawn due to Applicant's amendments in the claims in the Amendment filed June 18, 2021.

Allowable Subject Matter
Claims 1-22 and 34-45 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The prior art of record fails to teach or suggest the claimed methods of forming a preform and container, and the claimed preforms and containers. A search of the prior art did not uncover any reference that, alone or in combination with another reference, teaches or suggests such claimed methods and articles. See Examiner’s notes on claim interpretation in previous Office Action mailed March 22, 2021.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782